Citation Nr: 0300253	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  96-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim for service connection for a disorder of 
the spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

The Department of Veterans Affairs (VA) Board of Veterans' 
Appeals (Board) declined to reopen the claim of service 
connection for a disorder of the spine by a decision dated 
in March 1998.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  In a December 
1998 Order, the Court vacated the Board's March 1998 
decision and remanded the matter to the Board for action 
consistent with the Court's holding.

The case was subsequently remanded by a decision of the 
Board dated in August 1999 for further development, to 
include scheduling the veteran for a personal hearing.


REMAND

The record reflects that after several attempts to 
ascertain whether or not he desired a personal hearing, in 
October 2001, the veteran indicated his willingness to 
appear for a videoconference hearing at the RO.  Following 
a lengthy postponement of the hearing date, the appellant 
was contacted by the RO in September 2002, waived his 30-
day notification requirement for a hearing, and agreed to 
a hearing date of October 2, 2002.  In correspondence 
dated in September 2002, the veteran was informed that if 
he did not appear for the scheduled videoconference 
hearing, his request for such before the Board would be 
withdrawn, and that no further request for a hearing would 
be granted in the same appeal unless his failure to appear 
arose under circumstances that did not allow for him to 
submit a timely request to reschedule the hearing.  The 
appellant was further advised of the procedures governing 
a motion for a new hearing date.

In a letter dated October 1, 2002, the veteran's newly 
appointed accredited representative filed a motion for a 
new hearing, requesting that a videoconference hearing be 
rescheduled without prejudice for 30 days or more, because 
the organization had not had enough time to review the 
case and prepare for the hearing to properly represent the 
appellant.

On December 20, 2002, the Board notified the veteran that 
good cause had been shown for his failure to appear for 
the scheduled hearing, and for failing to provide a timely 
request for a new hearing date.  It was noted that the RO 
would be contacted to schedule him for another hearing 
date.  This case thus contains an outstanding request for 
a Board hearing.  Therefore, in order to ensure full 
compliance with due process requirements, the case is 
hereby REMANDED to the RO for the following actions:

1.  The veteran's local accredited 
representative should be afforded the 
opportunity to thoroughly review the 
claims folder.

2.  The RO should take the necessary 
steps to schedule the veteran for a 
videoconference hearing at the earliest 
available opportunity.  The claims file 
should be transferred to the Board for 
conduct of the videoconference hearing 
in accordance with current procedures.


The purpose of this REMAND is to afford due process, and 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West,

12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




